                 Case 3:19-cv-05483-RJB Document 18 Filed 06/02/20 Page 1 of 2



 1                                                         THE HONORABLE ROBERT J. BRYAN

 2

 3

 4
 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT TACOMA
10 BRANDI PENDER,
11                                                      No.: 3:19-cv-05483-RJB
                           Plaintiff,
12                                                       ORDER GRANTING STIPULATED
            v.                                           MOTION TO CONTINUE TRIAL DATE
13
   CHUGACH FEDERAL SOLUTIONS, INC., a
14 foreign corporation registered in Washington,

15                         Defendant.
16

17
            Based upon the parties’ stipulated motion and good cause shown therein, it is hereby
18
     ORDERED that the parties’ Stipulated Motion to Continue Trial Date is GRANTED. The trial
19
     date in this matter shall be continued to March 29, 2021.
20
            The amended case schedule is as follows:
21
      CASE EVENT                                                          DEADLINE
22    Disclosure of expert testimony under FRCP 26(a)(2)                  October 1, 2020
      All motions related to discovery must be FILED by                   November 11, 2020
23    Discovery COMPLETED by                                              December 1, 2020
      All dispositive motions must be FILED by                            December 30, 2020
24    Motions in limine should be FILED and NOTED on the                  March 1, 2021
25    motion calendar no later than the third Friday thereafter, but no
      later than the Friday before any scheduled pretrial conference
26    Agreed pretrial order LODGED with the court by                      March 11, 2021

      ORDER GRANTING STIPULATED MOTION TO CONTINUE TRIAL                  PAGE 1   Bullivant|Houser|Bailey PC
      DATE                                                                         925 Fourth Avenue, Suite 3800
                                                                                   Seattle, Washington 98104
      NO.: 3:19-CV-05483-RJB                                                       Telephone: 206.292.8930
              Case 3:19-cv-05483-RJB Document 18 Filed 06/02/20 Page 2 of 2



 1    Pretrial conference will be HELD on                                 March 19, 2021 at 8:30 AM
      (Counsel shall report to COURTROOM A)
 2    Trial briefs, proposed voir dire & jury instructions due            March 19, 2021
      FIVE DAY JURY TRIAL                                                 March 29, 2021 at 9:30 AM
 3

 4
            IT IS SO ORDERED.
 5
                     DATED this 2nd day of June, 2020.
 6

 7

 8
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 9

10
     Presented by:
11
     BULLIVANT HOUSER BAILEY PC
12
   s/Lorianne Hanson
13 Peder Rigsby, WSBA #43733
   peder.rigsby@bullivant.com
14 Lorianne Hanson, WSBA #53388

15 lorianne.hanson@bullivant.com
   Bullivant Houser Bailey PC
16 925 4th Ave., Suite 3800
   Seattle, WA 98104
17 Tel: 206-292-8930
   Fax: 206-386-5130
18 Attorneys for Defendant Chugach Federal Solutions, Inc.

19
     LONGSHOT LAW, INC.
20
   s/Chalmers Johnson
21 Chalmers C. Johnson, WSBA # 40180

22 chalmersjohnson@gmail.com
   Longshot Law, Inc.
23 PO Box 1575
   Port Orchard, WA 98366
24 Tel: (425) 999-0900
   Attorney for Plaintiff
25

26

      ORDER GRANTING STIPULATED MOTION TO CONTINUE TRIAL                  PAGE 2   Bullivant|Houser|Bailey PC
      DATE                                                                         925 Fourth Avenue, Suite 3800
                                                                                   Seattle, Washington 98104
      NO.: 3:19-CV-05483-RJB                                                       Telephone: 206.292.8930
